Order                                                                            Michigan Supreme Court
                                                                                       Lansing, Michigan

  January 27, 2016                                                                       Robert P. Young, Jr.,
                                                                                                    Chief Justice

                                                                                          Stephen J. Markman
  152694(48)                                                                                   Brian K. Zahra
                                                                                       Bridget M. McCormack
                                                                                             David F. Viviano
                                                                                         Richard H. Bernstein
  PEOPLE OF THE STATE OF MICHIGAN,                                                             Joan L. Larsen,
                                                                                                         Justices
            Plaintiff-Appellee,
                                                              SC: 152694
  v                                                           COA: 322117
                                                              Jackson CC: 2013-004717-FC
  DANNY RAY PENNEBAKER,
             Defendant-Appellant.
  ________________________________________/

          On order of the Chief Justice, the motion of defendant-appellant to extend the time
  to file his reply on appeal is GRANTED. The reply submitted on January 13, 2016, is
  accepted for filing.




                      I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                foregoing is a true and complete copy of the order entered at the direction of the Court.
                              January 27, 2016